EXHIBIT 10.2



EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT



This Executive Severance and Change in Control Agreement (this “Agreement”),
dated as of April 21, 2020 is made by and between USA Truck, Inc., a Delaware
corporation (as hereinafter defined, the “Company”), and Zachary King, Senior
Vice President and Chief Financial Officer of the Company (as hereinafter
defined, the “Executive”).



WHEREAS, the Company and the Executive have executed the Employment Offer Letter
by and between the Company and the Executive dated April 21, 2020 (the
“Employment Offer Letter”); and



WHEREAS, the Company and the Executive desire to set forth the circumstances
under which the Executive may receive payments under this Agreement.



NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:



1.Defined Terms.



For purposes of this Agreement, the following terms shall have the meanings
indicated below:

(A)“Board” shall mean the Board of Directors of the Company, as constituted from
time to time.
(B)“Cause” for termination by the Company of the Executive’s employment shall
mean (i) failure by the Executive to perform the essential functions of the
Executive’s position with the Company, other than any failure resulting from the
Executive’s incapacity due to physical or mental disability; (ii) failure to
comply with any lawful directive by the Board; (iii) a material violation by the
Executive of the corporate governance guidelines, code of ethics, insider
trading policy, governance policy, or other policy of the Company; (iv) a breach
of any fiduciary duty to Company; (v) misconduct in the course and scope of
employment by the Executive that is injurious to the Company, from a monetary or
reputational standpoint; (vi) any attempt to willfully obtain any personal
profit from any transaction which is adverse to the interests of the Company or
any of its subsidiaries and in which the Company or any of its subsidiaries has
an interest or any other act of fraud or embezzlement against the Company, any
of its subsidiaries or any of its customers or suppliers; (vii) a breach by the
Executive of any of the covenants contained in Sections 14, 15, and 16 of this
Agreement; (viii) the repeated use of alcohol by the Executive that interferes
with the Executive’s duties, the use of illegal drugs by the Executive, or a
violation by the Executive of the drug and/or alcohol policies of the Company;
(ix) violation of any applicable law, rule or regulation, including without
limitation the Sarbanes-Oxley Act of 2002 or other federal or state securities
law, rule, or regulation; or (x) the conviction or plea of guilty or nolo
contendere to a felony or a misdemeanor involving moral turpitude. With respect
to subsections (i), (ii) and (iii) above, the Executive shall be notified in
writing (including via email) of any alleged failure, breach or violation, such
notice shall specify in reasonable detail the facts and circumstances claimed to
constitute Cause under subsections (i), (ii) or (iii) as applicable, and
Executive shall be given at least fifteen (15) calendar days to remedy or cure
any failure, breach or violation, unless such failure, breach or violation
cannot be cured in the Company’s sole judgment. For purposes of this definition
following a Change in Control, the Board’s determination of “Cause” must be made
in good faith.
(C)A “Change in Control” shall mean the occurrence of any of the following
occurring after the date of this Agreement:

--------------------------------------------------------------------------------

(i)Any “Person” as defined in Section 3(a)(9) of the Exchange Act, and as used
in Section 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d) of the Exchange Act (but excluding the Company and any employee benefit
plan sponsored or maintained by the Company (including any trustee of such plan
acting as trustee)), directly or indirectly, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities (other than indirectly as a result of the Company’s
redemption of its own securities); or
(ii)The consummation of any merger or other business combination of the Company,
a sale of more than 50% of the Company’s assets, the liquidation or dissolution
of the Company or any combination of one or more of the foregoing transactions
(the “Transactions”) other than a Transaction immediately following which either
(x) the stockholders of the Company and any trustee or fiduciary of any Company
employee benefit plan immediately prior to the Transaction own more than 50% of
the voting power, directly or indirectly, of (A) the surviving corporation in
any such merger or other business combination; (B) the purchaser of or successor
to the Company’s assets; (C) both the surviving corporation and the purchaser in
the event of any combination of Transactions; or (D) the parent company owning
100% of such surviving corporation, purchaser or both the surviving corporation
and the purchaser, as the case may be ((A), (B), (C) or (D), as applicable, the
“Surviving Entity”) or (y) the Incumbent Directors, as defined below, shall
continue to serve as a majority of the board of directors of the Surviving
Entity without an agreement or understanding that such Incumbent Directors will
later surrender such majority; or
(iii)Within any twenty-four (24)-month period, the individuals who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, including any Surviving Entity. For this purpose, any director who was
not a director at the beginning of such period shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of, or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors (so long as such director was not
nominated by a Person who commenced or threatened to commence an election
contest or proxy solicitation by or on behalf of a Person (other than the Board)
or who has entered into an agreement to effect a Change in Control or expressed
an intention to cause such a Change in Control).

(D)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(E)“Company” shall mean USA Truck, Inc. and any successor to its business or
assets, by operation of law or otherwise.
(F)“Constructive Termination” shall mean the occurrence of any of the following,
without the  Executive’s express written consent,  at any time within twelve
(12) months following   a Change in Control:
(i)material diminution in the overall scope of the Executive’s duties,
authorities and responsibilities from those held by the Executive immediately
prior to the time of a Change in Control;
(ii)geographic relocation of the Executive’s assigned principal business
location to a location greater than forty (40) miles from the place of the
Executive’s principal business location immediately prior to the time of a
Change in Control; or
(iii)diminution by ten percent (10%) or more of the Executive’s annual base
salary or target bonus in effect immediately prior to the time of a Change in
Control.




--------------------------------------------------------------------------------

(G)“Date of Termination” shall have the meaning stated in Paragraph (B) of
Section 5 hereof.

(H)“Disability” shall mean a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Executive to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment.



(I)“Executive” shall mean the individual named in the first paragraph of this
Agreement.



(J)“Incumbent Directors” shall mean directors who were directors of the Company
as of the date hereof or who are appointed, elected or nominated to the Board in
accordance with the following sentence. It is understood that any individual
becoming a member of the Board subsequent to the date hereof whose appointment
was approved by a vote of at least a two-thirds majority of the Continuing
Directors remaining in office at the time of appointment or whose election or
nomination for election by the Company’s stockholders was approved by  a vote of
at least a two-thirds majority of the Continuing  Directors  remaining  in
office at the time of election or nomination shall be considered, for purposes
of this Agreement,  as though such individual  were a Continuing Director on the
date hereof.



(K)“Notice of Termination” shall have the meaning stated in Paragraph (A) of
Section 5 hereof.

(L)“Payment Trigger” shall mean any of the following that occurs during the term
of this Agreement:

(i)termination of the Executive’s employment by the Company without Cause, at
any time other than within twelve (12) months following a Change in Control, and
other than  as a result of the Executive’s Disability; or



(ii)Constructive Termination of the Executive while the Executive remains
employed by the Company or its successor, or termination of the Executive’s
employment by the Company without Cause within twelve (12) months following a
Change in Control occurring during the term of this Agreement.



For the avoidance of doubt, a termination of the Executive by the Company for
Disability shall not be deemed a termination of the Executive without Cause.



(M)“ Person “ shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time, as modified and used in
Sections 13(d) and 14(d) thereof; except that, a Person shall not include (i)
the Company, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities.



2.Term of Agreement.



This Agreement shall be effective as of the date set forth in the first
paragraph of this Agreement and shall continue in effect until the Date of
Termination or the death of the Executive; provided, that all covenants
(including, without limitation, the covenants of the Executive contained in
Sections 14, 15, and 16 of this Agreement and the covenants of the Company
following a Payment Trigger) shall survive in accordance with their terms.



3.General Provisions.



(A)The Company hereby represents and warrants to the Executive that the
execution and delivery of this Agreement and the performance by the Company of
the actions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement is a legal, valid
and legally binding obligation of the Company enforceable in accordance with its
terms.



(B)No amount or benefit shall be payable under this Agreement unless there shall
have occurred a Payment Trigger during the term of this Agreement.



(C)This Agreement and the Employment Offer Letter shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company. Notwithstanding the
immediately preceding sentence or any other provision of this Agreement, any
purported termination of the Executive’s employment that is not effected in
accordance with a Notice of Termination satisfying Paragraph (A) of Section 5
shall not be effective for purposes of this Agreement. The Executive’s continued
employment for any period of time after a Payment Trigger, up to the maximum

--------------------------------------------------------------------------------

time specified in Paragraph (B) of Section 5, shall not constitute a waiver of
the Executive’s rights with respect to any payment obligations of the Company
under this Agreement. The waiver by the Executive of any particular event
meeting the definition of or constituting a Constructive Termination shall not
operate as a waiver by the Executive of any benefits or rights under this
Agreement should any subsequent event or circumstance occur that constitutes a
Constructive Termination under this Agreement.



4.Payments Due Upon a Payment Trigger.



(A)The Company shall pay to the Executive the payments described in this Section
4 upon the occurrence of a Payment Trigger during the term of this Agreement.



(B)(i) Upon the occurrence of a Payment Trigger during the term  of  this
Agreement arising by reason of the circumstances described in subparagraph (i)
of Paragraph (L) of Section 1:



(a)the Company shall pay the Executive monthly payments, in cash, equal to
one-twelfth (1/12) of the Executive’s annual base salary in effect immediately
prior to the Date of Termination, on or as near as practicable to the same date
in each month as monthly installments (each of which shall be considered a
separate “payment” for purposes of Code Section 409A, as defined in Section 23)
of the annual base salary were made to the Executive prior to the Date of
Termination, for a period of six (6) months following the Date of Termination or
such lesser number of months Executive is employed by the Company as Senior Vice
President, Truckload Operations (pro-rated for partial months);



(b)the Company shall pay to the Executive a lump sum amount, in cash, if and to
the extent earned, under any short term cash incentive compensation plan for the
fiscal year in which the Date of Termination occurs, which plan has been
adopted. by the Executive Compensation Committee of the Board prior to the Date
of Termination, pro­ rated for the number of days Executive was employed by the
Company in the applicable fiscal year through the Date of Termination, and
payable at the time and on the same basis as paid to recipients still employed
by the Company; and



(c)the Company shall pay the Executive any other amounts (other than any payment
of short term cash incentive compensation described in Section 4(B)(i)(b) above
or Section 4(C) below) that may be due to the Executive under any employee
welfare, benefit, vacation, equity, or long term incentive plan then in effect
to the extent the Executive is an eligible participant, subject to and upon the
terms and conditions set forth in any such plan.



(ii)Upon the occurrence of a Payment Trigger during the term of this Agreement
arising by reason of the circumstances described in subparagraph (ii) of
Paragraph (L) of Section 1:



(a)the Company shall pay the Executive a lump sum payment, in cash, equal to the
sum of one hundred fifty percent (150%) of the Executive’s annual base salary in
effect immediately prior to the Date of Termination, provided that if the Change
in Control does not constitute a change in control event as defined in Code
Section 409A, then the portion of the lump sum payment, if any, that is
considered deferred compensation subject to Code Section 409A shall be paid in
installments as described in Section 4(B)(i)(a);

(b)to the extent the Executive has established full time residency in the Ft.
Smith/Van Buren, Arkansas area for Executive and his family, the Company shall
pay to the Executive a lump sum payment, in cash, equal to the amount set forth
on the signature page to this Agreement (if any) and identified as relocation
services benefit, to defray the Executive’s costs of relocation services;



(c)the Company shall pay to the Executive a lump sum amount, in cash, equal to
one hundred fifty percent (150%) of the target amount of any short term
incentive cash compensation plan for the fiscal year in which the Date of
Termination occurs, which plan has been adopted by the Executive Compensation
Committee of the Board prior to the Date of Termination, that would have been
paid to the Executive for the fiscal year in which the Date of Termination
occurs, assuming all performance and other vesting criteria were satisfied for
such year; provided, that if no short term cash incentive cash compensation plan
has been adopted for the fiscal year in which the Date of Termination occurs,
such target amount will be equal to the Executive’s target amount under the
short term incentive cash compensation plan adopted by the Executive
Compensation Committee of the Board for the fiscal year immediately preceding
the fiscal year in which the Date of Termination occurs;



--------------------------------------------------------------------------------

(d)the Company shall reimburse, on an after-tax basis, any premiums paid by the
Executive pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), during a period of eighteen
(18) months following the Date of Termination; and



(e)the Company shall pay the Executive any other amounts (other than any payment
of short term cash incentive compensation described in Section 4(B)(ii)(c) or
Section 4(C)) that may be due the Executive under any employee welfare, benefit,
vacation, equity, or long term incentive plan then in effect to the extent the
Executive is an eligible participant, subject to and upon the terms and
conditions set forth in any such plan.



(C)Notwithstanding any provision of any incentive compensation plan adopted by
the Executive Compensation Committee of the Board prior to the Date of
Termination, and in addition to any payments under Paragraph (B) hereof, the
Company shall pay to the Executive a lump sum amount, in cash, equal to the
amount of any cash incentive compensation that has been awarded to and earned by
the Executive under any cash incentive compensation plan adopted by the
Executive Compensation Committee of the Board for a completed fiscal year
preceding the occurrence of the Date of Termination but that has not yet been
paid to the Executive.



(D)The payments provided for in subparagraph (ii)(a) of Paragraph (B) and, if
applicable and due upon the occurrence of a Payment Trigger during the term of
this Agreement by reason of the circumstances described in subparagraph (ii) of
Paragraph (L) of Section 1, Paragraph (C) of this Section 4 shall be made within
a reasonable time following the expiration of the applicable waiting periods
following execution and delivery of the General Release (as hereinafter
defined).



(E)As a condition to the receipt of the severance and other payment benefits
described in this Agreement, the Executive shall execute and comply with the
terms of a general release of all claims (the “General Release”) against the
Company, its affiliates and representatives, in the form attached hereto as
Exhibit A, as updated by the Company for any change in laws. The General Release
must be signed, and the period provided therein for revocation must have
expired, not later than sixty days from the Date of Termination. Notwithstanding
anything to the contrary contained herein, no severance benefits or other
payments required under this Agreement shall be paid until the General Release
is signed and the revocation period has expired, and any amounts that would
otherwise have been paid prior to such date shall be paid within a reasonable
time after such date, without interest. Notwithstanding the foregoing, if the
sixty-day period after the Date of Termination ends in the calendar year
following the year that includes the Date of Termination, no such amount that is
subject to Code Section 409A shall be paid sooner than the first day of the year
following the year that includes the Date of Termination, regardless of when the
General Release is signed.



5.Termination Procedures.



(A)During the term of this Agreement, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
a Notice of Termination from one party hereto to the other party hereto in
accordance with this Section 5(A). For purposes of this Agreement, a “Notice of
Termination” shall mean, (i) in the case of a termination of the Executive’s
employment by the Company without Cause, a written notice of termination, (ii)
in the case of a termination of the Executive’s employment by the Company for
Cause, a written notice of termination, which will indicate the conduct set
forth in the definition of Cause in Paragraph (B) of Section 1 that the
Executive was found to have violated, and (iii) in the case of the Executive
terminating his or her employment with the Company, a written or verbal notice
of termination; provided, that a Notice of Termination by the Executive in the
case of a Constructive Termination shall specify in reasonable detail the event
or circumstance constituting the Constructive Termination under Paragraph (F) of
Section 1 of this Agreement, and such notice of Constructive Termination must be
provided by the Executive to the Company within sixty (60) days of the initial
existence of the condition giving rise to the Constructive Termination.
Notwithstanding anything to the contrary contained herein, if the Executive
engages in conduct that is reasonably believed to be imminently harmful to the
Company, the Company may terminate the Executive’s employment by giving the
Executive a verbal Notice of Termination, which may be effective immediately,
and which shall be effective for purposes of this Agreement.



(B)“For purposes of this Agreement, a “Notice of Termination” shall mean a
written or verbal notice of termination in accordance with Paragraph (A) of
Section 5. In the case of a Notice of Termination for Cause, the Notice of
Termination will indicate the conduct set forth in the definition of Cause in
Paragraph (B) of Section 1 that the Executive was found to have violated.”

--------------------------------------------------------------------------------

(C)“Date of Termination” with respect to any purported termination of the
Executive’s employment during the term of this Agreement (other than by reason
of death) shall mean:



(i)if the Executive’s employment is terminated by the Company for Disability,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during that thirty (30) day period);



(ii)if the Executive’s employment is terminated by the Company for any other
reason except in the case of a termination for Cause, the date specified in the
Notice of Termination;



(iii)if the Executive’s employment is terminated by the Company for Cause, the
date specified in the Notice of Termination; and



(iv)in the case of termination by the Executive (including a Constructive
Termination following a Change in Control), thirty (30) days after the date such
Notice of Termination is given; provided, in the case of a Constructive
Termination, the Notice of Termination contemplated by Paragraph (A) of this
Section 5 shall be deemed cancelled, void and of no further force and effect,
and no payment obligation of the Company shall arise therefrom, if the Company
rescinds or otherwise eliminates or reverses the action or event that would
otherwise constitute grounds for Constructive Termination, and so notifies the
Executive in writing within thirty (30) days of its receipt of the notice of
Constructive Termination. The rescission, elimination or reversal of any such
action or event constituting a Constructive Termination shall not operate to
release or discharge the Company from any other liability or obligation under
this Agreement, including any liability or obligation arising from any
subsequent action or event that constitutes a Constructive Termination.



6.No Mitigation; No Setoff.



The Executive shall not be required to mitigate the amount of any benefits the
Company becomes obligated to provide to the Executive in connection with this
Agreement by seeking other employment or otherwise. The benefits to be provided
to the Executive in connection with this Agreement may not be reduced, setoff or
subject to recovery by the Company by any benefits the Executive may receive
from other employment, from retirement benefits or otherwise. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
setoff against any amount claimed to be owed by the Executive to the Company, or
otherwise, except for a violation of Section 14, 15, or 16.



7.Disputes.



(A)If a dispute or controversy arises out of or in connection with this
Agreement, the parties shall first attempt in good faith to settle the dispute
or controversy by mediation under the Commercial Mediation Rules of the American
Arbitration Association before resorting to arbitration or litigation.
Thereafter, any remaining unresolved dispute or controversy arising out of or in
connection with this Agreement may be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in a
city located within Crawford County, Arkansas. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Executive shall,
however, be entitled to seek specific performance of the Company’s obligations
hereunder during the pendency of any dispute or controversy arising under or in
connection with this Agreement. The Company shall be entitled, in addition to
any other rights it may have, to obtain injunctive relief to restrain any breach
or threatened breach of, or to otherwise seek specific performance of the
Executive’s obligations under, any of the covenants contained in Section 14, 15,
or 16 of this Agreement during the pendency of any dispute or controversy
arising under or in connection with this Agreement, and the Company shall not be
obligated to post bond or other security in seeking such relief.



(B)Any legal action concerning this Agreement, other than a mediation or an
arbitration described in Paragraph (A) of this Section 7, whether instituted by
the Company or the Executive, shall be brought and resolved only in a state or
federal court of competent jurisdiction located in Crawford County, Arkansas or
the Fort Smith Division of the Western District of Arkansas. The parties hereby
irrevocably consent and submit to and shall take any action necessary to subject
themselves to the personal jurisdiction of any such court and hereby irrevocably
agree that all claims in respect of the action shall be instituted, heard, and
determined in such court. The parties agree that such court is a convenient
forum, and hereby irrevocably waive, to the fullest extent they may effectively
do so, the defense of an inconvenient forum to the maintenance

--------------------------------------------------------------------------------

of the action. Any final judgment in the action may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.



(C)The Company shall pay all costs and expenses, including attorneys’ fees and
disbursements, of the Company and the Executive in connection with any legal
proceeding (including arbitration), whether or not instituted by the Company or
the Executive, relating to the interpretation or enforcement of any provision of
this Agreement, that is resolved in favor of the Executive pursuant to a final,
unappealable judgment. The Executive shall pay all costs and expenses, including
attorneys’ fees and disbursements, of the Company and the Executive in
connection with any legal proceeding (including arbitration), whether or not
instituted by the Company or the Executive, relating to the interpretation or
enforcement of any provision of this Agreement, that is resolved in favor of the
Company pursuant to a final, unappealable judgment. The non-prevailing party, as
set forth above, shall pay prejudgment interest on any money judgment obtained
by the prevailing party as a result of such proceeding, calculated at the rate
provided in Section 1274(b)(2)(B) of the Code.



8.Successors; Binding Agreement.



(A)In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise, and whether or not such a
transaction constitutes a Change in Control) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain the assumption and agreement prior to the effectiveness of any
succession shall be a breach of this Agreement for which the Executive shall
have any and all of the remedies available to him under this Agreement. The
provisions of this Section 8 shall continue to apply to each subsequent employer
of the Executive bound by this Agreement in the event of any merger,
consolidation, or transfer of all or substantially all of the business or assets
of that subsequent employer, whether or not that transaction constitutes a
Change in Control.



(B)This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive shall
die while any amount would be payable to the Executive hereunder (other than
amounts which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, the amount, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the executors,
personal representatives, or administrators of the Executive’s estate.



9.Effect on Prior Agreements.



This Agreement contains the complete, final, and exclusive embodiment of the
agreement and understanding among the parties hereto regarding severance, change
in control, or similar payments to the Executive and supersedes in all respects
any prior or other agreement or understanding, written or oral, among the
parties with respect to the subject matter of this Agreement, including, but not
limited to, Change in Control Severance Agreements, the Employment Offer Letter,
employment agreements or company policies, or other agreements or arrangements
with respect to severance, change in control, or similar payments.



10.Exclusive Remedy.



In the event of a Payment Trigger, the provisions of Section 4 are intended to
be and are exclusive and in lieu of any other rights or remedies to which the
Executive or the Company may otherwise be entitled (including any contrary
provisions in any written or oral employment agreement or arrangement the
Executive may have with the Company), whether at law, tort or contract, in
equity, or under this Agreement. The Executive shall not be entitled to any
severance or Change in Control benefits or rights upon a Payment Trigger other
than those benefits expressly set forth in Section 4.





--------------------------------------------------------------------------------

11.Notices.



For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:



To the Company: USA Truck, Inc.

3201 Industrial Park Road

Van Buren, Arkansas 72956

Attention: Chairman of the Board



To the Executive:Mr. Zachary King

street

city, state, zip



12.Miscellaneous.



No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification, or discharge is agreed to in writing and signed by
the Executive and an officer of the Company specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. All references to
sections of the Code shall be deemed also to refer to any successor provisions
to such sections.



13.Governing Law.



The validity, interpretation, construction, and performance of this Agreement
shall be governed by the internal, substantive laws of the State of Delaware,
without giving effect to the law or principles of conflict of laws of any
jurisdiction.



14.Obligation Not to Solicit and Compete.



The Executive hereby agrees that during his employment with the Company and for
a period of six (6) months thereafter or, in the event of a Change in Control,
eighteen (18) months thereafter (the applicable period being referred to herein
as the “Restricted Period’), the Executive will not, directly or indirectly, in
any manner (i) attempt to induce or assist others to attempt to induce any
officer, employee, driver, independent contractor, customer, or vendor of the
Company or its affiliates to terminate its association with or reduce or
terminate business with the Company or its affiliates, nor do anything directly
or indirectly to interfere with the relationship between the Company or its
affiliates and any such persons or concerns, unless part of a management
directive, or (ii) engage or invest in, own, manage, operate, finance, control
or participate in the ownership, management, operation, financing or control of,
be employed by, serve as an agent, officer, director or consultant to, be
associated with or in any manner connected with, lend his name or any similar
name to, lend his credit or render services or advice to, any Competitive
Business (as hereinafter defined) anywhere in North America; provided, in order
to bind the Executive to the provisions of Section 14(ii) when there is no
Payment Trigger, the Company must make monthly payments, in cash, equal to
one-twelfth (1/12) of the Executive’s annual base salary in effect immediately
prior to the Date of Termination, on or as near as practicable to the same date
in each month as monthly installments of the annual base salary were made to the
Executive prior to the Date of Termination, for such portion of the Restricted
Period as the Company determines (the “Non-Compete Payments”), which benefits
will commence when the General Release is signed and the revocation period has
expired. The Company will give the Executive notice within ten (10) days
following the Date of Termination if it elects to not make the Non-Compete
Payments and, once Non­ Compete Payments commence, the Company will give the
Executive thirty (30) days’ written notice before discontinuing the Non-Compete
Payments. The provisions of Section 14(i) will automatically apply to the
Executive regardless of whether there is a Payment Trigger and the provisions of
Section 14(ii) will automatically apply to the Executive if there is a Payment
Trigger; the Executive acknowledging that he has received sufficient
consideration for such covenants. For purposes of this

--------------------------------------------------------------------------------

Agreement, Competitive Business will mean the interstate or intrastate
transportation of freight by truck (motor carrier), interstate or intrastate
transportation freight through the use of a combination of rail and truck
(intermodal), arranging for the interstate or intrastate transportation of
freight by truck or a combination of rail and truck (brokerage), any business
conducted by the Company or the Company’s affiliates during Executive’s
employment, and any business where plans were developed during the Executive’s
employment to engage in such business. Nothing herein will be deemed to prevent
the Executive from acquiring through market purchases and owning, solely as an
investment, less than two percent (2%) in the aggregate of the equity securities
of any issuer whose shares are registered under Section 12(b) or Section 12(g)
of the Exchange Act, as amended, and are listed or admitted for trading on any
United States national securities exchange or are quoted on any system of
automated dissemination of quotations of securities prices in common use, so
long as the Executive is not directly or indirectly a member of any “control
group” (within the meaning of the rules and regulations of the SEC).



15.Confidentiality.



The Executive acknowledges that during his employment with the Company, he may
acquire confidential proprietary information of the Company or its affiliates
(‘‘Confidential Information”) that is, and remains, the sole property of the
Company. Such Confidential Information is a valuable asset of the Company and
substantially contributes to the effective and successful conduct of the
Company’s business. Confidential Information is intended to remain secret and
misappropriation by any means is strictly prohibited. The Executive agrees to
comply with the policies and procedures of the Company for protecting
Confidential Information and agrees not to disclose to any person or use any
Confidential Information obtained by the Executive incident to the Executive’s
employment or other association with the Company or its affiliates, other than
as required for the proper performance of the Executive’s duties and
responsibilities to the Company or as required by applicable law after notice to
the Company and a reasonable opportunity for it to protect Confidential
Information. This restriction will continue to apply after the Executive’s
employment terminates, regardless of the reason for such termination, for so
long as such Confidential Information remains confidential or, if sooner, until
the expiration of the Restricted Period following the date the Executive’s
employment with the Company terminates. The obligations of confidentiality
imposed by this Section 15 will not apply to Confidential Information that
becomes generally known to the public hereafter through no act of the
Executive’s in breach of this Agreement and no act of any other person in breach
of an obligation of confidentiality to the Company. Notwithstanding anything to
the contrary herein, the Executive acknowledges that the requirements for
confidentiality as set forth in the Company handbook continue to apply to the
Executive while the Executive is receiving compensation and benefits under this
Agreement and during the Restricted Period.



The Executive also acknowledges that the requirements for confidentiality set
forth in the Company handbook continue to apply to the Executive for the term
provided therein. Notwithstanding anything to the contrary herein or set forth
in the Company handbook, nothing herein or therein will (i) limit Executive’s
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the Securities
and Exchange Commission or any other federal, state or local governmental agency
or commission (“Government Agencies”), (ii) limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company, or (iii) limit Executive’s right to receive an award for information
provided to any Government Agencies.



The restrictions in this Section, and Section 16 below, do not apply to
information that the Executive is legally required to disclose pursuant to a
subpoena or court order, and do not prevent the Executive from reporting an
event that the Executive believes in good faith is a violation of law to the
relevant law enforcement agency, require notice to or approval from the Company
before doing so, or prohibit the Executive from cooperating in an investigation
conducted by a government agency. This may include a disclosure of trade secret
information, provided that such disclosure must comply with the restrictions in
the Defend Trade Secrets Act of 2016 (DTSA). The DTSA provides that no
individual will be held civilly or criminally liable under federal or state
trade secret law for disclosure of a trade secret that (i) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and made solely for the purpose of reporting or investigating
a suspected violation of law; or (ii) is made in a complaint or other document
if such filing is under seal so that it is not made public. Also, an individual
who pursues a lawsuit for retaliation for reporting a suspected violation of the
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if any document containing the trade
secret is filed under seal, and the trade secret is not disclosed, except as
permitted by court order.



--------------------------------------------------------------------------------

16.Non-disparagement.



The Executive agrees that he will not make to any person or entity any false,
disparaging, or derogatory comments about the Company or its affiliates, or
their business affairs, directors, officers, employees, drivers, independent
contractors, customers, or vendors.



17.Remedies



Upon breach of any of the covenants contained in Section 14, 15, or 16 of this
Agreement, (a) the Company can and may take any and all actions available at law
and in equity, including obtaining a restraining order or injunctive relief, (b)
all compensation and benefits described in this Agreement will immediately
cease, (c) the Executive will remain obligated to comply with the covenants in
this Agreement, and (d) the periods set forth above in Sections 14 and 15 will
be tolled during any period in which the Executive is in violation of such
Section(s) so that the Company is provided with the full benefit of the
Restricted Period.



18.Withholding.



All payments provided for hereunder will be subject to required withholding of
federal, state and local income, excise, and employment-related taxes. If any
such excise taxes would otherwise be imposed, the Company shall determine in
good faith whether the Executive will either receive all of the benefits to
which he is entitled under this Agreement, subject to the excise tax, or have
his benefits under this Agreement reduced to a level at which the excise tax
will not apply, depending upon which approach will provide the Executive with
the greater net after-tax benefit.



19.Severability.



If any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.



20.Counterparts.



This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.



21.Payment; Assignment.



Benefits payable under this Agreement will be paid only from the general assets
of the Company. No person has any right to or interest in any specific assets of
the Company by reason of this Agreement or the Employment Offer Letter. To the
extent benefits under this Agreement are not paid when due to any individual, he
or she is a general unsecured creditor of the Company with respect to any
amounts due. Benefits payable pursuant to this Agreement and the right to
receive future benefits may not be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, or subject to any charge.



22.Further Assurances.



The parties to this Agreement agree to perform, or cause to be performed, such
further acts and deeds and to execute and deliver or cause to be executed and
delivered, such additional or supplemental documents or instruments as may be
reasonably required by the other party to carry into effect the intent and
purpose of this Agreement.



23.Code Section 409A.



It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Code Section 409A (including the Treasury regulations
and other published guidance relating thereto) (“Code Section 409A”) so as not
to subject the Executive to payment of any additional tax, penalty or interest
imposed under Code Section 409A. The provisions of this Agreement shall be
construed and interpreted, and if necessary modified or reformed (including any

--------------------------------------------------------------------------------

modification or reformation regarding the timing and amount of any payment) to
avoid the imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Executive. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that the Company determines
may be considered nonqualified deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A, and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like term, and the timing thereof, shall mean
such a separation from service. Notwithstanding any other provision of this
Agreement, in the event the Executive is a “specified employee” as defined in
Code Section 409A on the date the Executive incurs a separation from service, as
so defined, to the extent required by Code Section 409A, payments and benefits
hereunder to which Code Section 409A would apply may not commence to the
Executive until the earlier of the first day of the seventh month following the
month that includes the Executive’s separation from service (as defined in Code
Section 409A) or the date of the Executive’s death and any delayed payments and
benefits shall be paid and provided in the aggregate, without interest, no later
than ten (10) days following such date. For purposes of Code Section 409A, the
Executive’s right to receive the payments and benefits hereunder shall be
treated as a right to receive a series of separate and distinct payments and
benefits. Whenever a payment or benefit hereunder specifies a payment or benefit
period with reference to a number of days, the actual date of payment or benefit
within the specified period shall be within the sole discretion of the Company.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Plan, to the extent such payment is
subject to Code Section 409A. The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Code Section 409A, but do not satisfy an exemption from, or the
conditions of, Code Section 409A. Any terms of this Agreement that are undefined
or ambiguous shall be interpreted by the Company in its discretion in a manner
that complies with Code Section 409A to the extent necessary to comply
therewith. If for any reason any provision of this Agreement does not accurately
reflect its intended establishment of an exemption from or compliance with Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from or
compliance with Code Section 409A and shall be interpreted by the Company in a
manner consistent with such intent, as determined in the discretion of the
Company.













[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.



USA TRUCK, INC.







By:/s/ James D. Reed



Name: James D. Reed



Title: President and CEO











/s/ ZK

Zachary King



____________________________________

Signature







--------------------------------------------------------------------------------

Exhibit A



TO BE EXECUTED ON THE SEPARATION DATE



General Release



In exchange for the payments and benefits described in the agreement to which
this release is attached (the “Agreement”), Executive, on his own behalf and on
behalf of his heirs, executors, administrators, assigns and successors, does
hereby covenant not to sue and acknowledges full and complete satisfaction of
and hereby releases, absolves and discharges the Company and its Affiliates and
their successors and assigns, parents, subsidiaries and affiliates, past and
present, as well as their trustees, directors, officers, agents, attorneys,
insurers, stockholders and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”), with respect to and from
any and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, debts, wages, vacation pay, expenses,
attorneys’ fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which Executive now owns or
holds or has at any time heretofore owned or held as against said Releasees, or
any of them, arising out of or in any way connected with his employment or other
relationships with the Company or its Affiliates, or his separation from any
such employment or other relationships (collectively, “Released Claims”),
including specifically, but without limiting the generality of the foregoing,
any claim under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended
by the Older Worker’s Benefit Protection Act (“ADEA’’), the federal Family and
Medical Leave Act, the Equal Pay Act, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, or any other
employment related federal, state or local law, regulation or ordinance;
provided, however, that the foregoing release will not include or affect (and
the following are expressly excluded from any Released Claims): (i) Executive’s
rights under the Agreement; (ii) Executive’s rights to file claims for workers’
compensation or unemployment insurance benefits, (iii) Executive’s regular and
usual salary accrued prior to the Separation Date; (iv) COBRA continuation
coverage and life insurance conversion rights, if any, (v) claims which the law
expressly prohibits the release, or that arise after the date Executive signs
this General Release, and (vi) Executive’s rights to provide information, assist
or participate in any investigation, proceedings, or litigation concerning any
administrative claim with any government agency under any applicable law that
protects such rights, or to file such a claim.



This General Release does not



(i)limit Executive’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”), (ii)
limit Executive’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company, or (iii) limit Executive’s right to receive an
award for information provided to any Government Agencies.



Executive acknowledges that the non-disparagement and confidentiality provisions
contained in this General Release infringe on Executive’s rights described in
this General Release, and Executive agrees that he is aware of and has consented
to such infringement. Furthermore, notwithstanding the foregoing release,
Executive will continue to be entitled to all of his respective statutory rights
to indemnification, including, without limitation, indemnification pursuant to
the Company’s organizational documents, insurance policies, or under applicable
law to the same extent Executive would have had the right to be indemnified
absent this General Release.



Waiver of Limitations on General Releases: Executive acknowledges that he is
consciously and voluntarily granting the Company a release even as to claims for
damages that may exist as of the date



Executive signs this General Release that Executive does not know exists, and
which, if known, would materially affect Executive’s decision to sign and not
revoke the General Release, regardless of whether the lack of knowledge is the
result of ignorance, oversight, error, neglect, or any other cause. To the
extent that any statute or common law principle of any controlling jurisdiction
purports to limit the effects and scope of the general releases contained in
this General Release to claims actually known by Executive, such statutes and
common law principles are knowingly waived by both parties, each party having
been advised by independent counsel as to the effect of such waiver.



--------------------------------------------------------------------------------

Executive acknowledges that he is waiving and releasing any rights he may have
under the ADEA and that this waiver and release is knowing and voluntary.
Executive and the Company agree that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the date Executive
signs this Agreement. Executive acknowledges that the consideration given for
the Agreement is in addition to anything of value to which he was already
entitled. Executive further acknowledges that he has been advised by this
writing that:



(a)He should consult with an attorney prior to executing the General Release;



(b)He has at least twenty-one (21) days within which to consider the General
Release, but if he wishes to sign the General Release earlier, he may do so.
Executive has not been asked by the Company to shorten the time period for
consideration of whether to sign the General Release;



(c)He has seven (7) days following his execution of the General Release to
revoke the General Release;

(d)The General Release will not be effective until the eighth day after
Executive executes and does not revoke the General Release, and if Executive
timely revokes the General Release, it will be void and of no effect;



(e)The General Release will not be effective until the eighth day after
Executive executes and does not revoke the General Release; in the event that
Executive timely revokes the General Release, without regard to the date on
which the Agreement was executed, and neither the Company or its Affiliates will
have any further obligations under the Agreement, nor will Executive have any
further rights under the Agreement;



(f)Any revocation must be in writing and hand delivered to the Company by close
of business on or before the seventh day from the date that Executive signs the
Agreement or General Release;



(g)Any agreed changes to the Agreement or General Release, whether material or
immaterial, do not re-start the running of the twenty-one (21) day consideration
period.



Nothing in the Agreement or the General Release prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.



Executive represents and warrants that he has no present knowledge of any
injury, illness or disease that is or might be compensable as a workers’
compensation claim or similar claim for workplace injuries, illnesses or
diseases. Executive agrees that he has received all compensation due to her as a
result of services performed for the Company through the date he signs this
General Release.



Terms used herein and not otherwise defined will have the meanings set forth in
the Agreement to which this General Release was attached.



Intending to be legally bound, I have signed this General Release as of the date
written below.







Signature: ________________________________________________





Date Signed: ______________________________________________

--------------------------------------------------------------------------------